 
 
I 
111th CONGRESS
1st Session
H. R. 3329 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2009 
Mr. Lewis of Georgia (for himself, Mr. Stark, Mr. McGovern, Ms. Jackson-Lee of Texas, Mr. Payne, Mr. Honda, Mr. Crowley, Mr. Filner, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To eliminate the requirement that, to be eligible for foster care maintenance payments, a child would have been eligible for aid under the former program of Aid to Families with Dependent Children at the time of removal from the home. 
 
 
1.Short titleThis Act may be cited as the Look-back Elimination Act of 2009. 
2.FindingsThe Congress finds as follows: 
(1)As part of President Franklin Delano Roosevelt’s New Deal, the Social Security Act of 1935 included the creation of the Aid to Dependent Children program as a way to provide Federal support to poor children. Over time, this program became the Aid to Families with Dependent Children (AFDC) program and provided assistance to struggling families for over 60 years. 
(2)Part E of title IV of the Social Security Act provides primary Federal funding for child welfare services. Under that part, the Federal Government pays a portion of the cost of providing Federal foster care and adoption assistance benefits for eligible children. 
(3)In 1996, when Congress replaced the AFDC program with the Temporary Assistance for Needy Families (TANF) program, Congress also fixed the income eligibility requirement for Federal foster care and adoption assistance benefits at a level based on the income thresholds established by the States under their former AFDC programs. This income eligibility requirement is now commonly referred to as the AFDC look-back standard. 
(4)At that time, many States had established very strict household income requirements in order for children to be eligible for AFDC benefits. As a result of this very strict requirement, many children in the Federal foster care and adoption assistance programs are ineligible to receive a wide range of Federal benefits, services, and activities. For example, this outdated, restrictive standard prevents the State of Georgia from providing assistance to more than half of the children in the child welfare system. 
(5)Forced to adhere to a stagnant standard, States increasingly struggle to administer Federal foster care and adoption assistance programs and provide services to those children most in need. As inflation increases, fewer children are eligible to receive Federal benefits, and States struggle to provide services from other, limited local and State resources. 
(6)Although the AFDC look-back standard still applies to the Federal foster care program, the Fostering Connections to Success and Increasing Adoptions Act of 2008 will have completely eliminated the AFDC look-back standard in the Federal adoption assistance program by 2018. 
3.Elimination of the AFDC eligibility requirement in the foster care maintenance payments program 
(a)In generalSection 472(a) of the Social Security Act (42 U.S.C. 672(a)) is amended— 
(1)in paragraph (1), by striking specified and all that follows and inserting or caretaker into foster care if the removal and foster care placement met, and continues to meet, the requirements of paragraph (2).; and 
(2)by striking paragraphs (3) and (4). 
(b)Conforming amendmentSection 470 of such Act (42 U.S.C. 670) is amended by striking who otherwise would have been eligible for assistance under the State’s plan approved under part A (as such plan was in effect on June 1, 1995). 
4.Sense of the CongressIt is the sense of the Congress that—
(1)the AFDC eligibility requirement for Federal foster care and adoption assistance benefits should be eliminated and replaced with income eligibility standards that are based on modern, balanced criteria that treat all children equally; and
(2)the Secretary of Health and Human Services should collaborate with Members of Congress and child welfare advocates in developing any modified standards. 
 
